Citation Nr: 1437325	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  10-29 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bone marrow disorder.  


REPRESENTATION

Appellant represented by: California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

Appellant (the Veteran) had active duty service from July 1963 to September 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the RO in San Diego, California, which adjudicated the claim on behalf of the RO in Los Angeles, California.

In July 2013, the Veteran and his spouse presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In February 2014, the Board reopened the service connection claim and remanded the appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDING OF FACT

The Veteran has been diagnosed with myeloproliferative neoplasm and essential thrombocytosis, neither of which is an herbicide-presumptive disease and neither of which is related to service.  


CONCLUSION OF LAW

A bone marrow disorder was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303,3.307, 3.309, 3.313 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a bone marrow disorder that is related to service.  He does not contend that the disorder was diagnosed in service or was chronic in service, but asserts that he was exposed to herbicide agents during service in Vietnam, and that this herbicide exposure is the cause of the bone marrow disorder diagnosed many years later.  

The pertinent diagnoses in this case include essential thrombocytosis, as initially diagnosed, and myeloproliferative neoplasm, as more recently diagnosed.  These appear to be the same condition variously diagnosed.  Neither diagnosis is among the diseases which are presumed to be associated exposure to herbicide agents in Vietnam.  See 38 U.S.C.A. §§ 1112, 1113, 1116 (West 2002 & Supp. 2012); 38 C.F.R. § 3.307, 3.309 (2013).  

While there is no presumption of service connection for essential thrombocytosis or myeloproliferative neoplasm, it is presumed that the Veteran was exposed to herbicides during his service, as has been confirmed and acknowledged by the RO in the October 2010 supplemental statement of the case.  The RO found that the Veteran's service in the inland waterways of Vietnam aboard the USS Washtenaw County (LST 1166) is deemed to be service in Vietnam for purposes of the presumption of herbicide exposure.  Accordingly, the Board will next address the evidence regarding a relationship between the current bone marrow disorder and the presumed herbicide exposure in service.  

A later dated in August 2013 from the Veteran's private hematologist/oncologist, Dr. Patel, notes that the Veteran has a myeloproliferative disorder which manifests in overproduction of white blood cells, red blood cells, and platelet cells.  The specialist stated that this bone marrow disorder "can be related to his exposure to Agent Orange," and that "[h]is bone marrow disease is seen as a long term sequelae to Agent Orange exposure." 

As the August 2013 opinion was completely unexplained in terms of the mechanism of causation, and as it appeared to conflict with the scientific research underlying the list of presumptive diseases in 38 C.F.R. § 3.309, the Board requested an opinion by a VA oncologist.  The initial opinion dated in April 2014 was in fact from a VA Nurse Practitioner, who found that the Veteran's bone marrow cancer is less likely than not incurred in or caused by his exposure to Agent Orange while in service.  The rationale was simply that the medical evidence to date does not presumptively connect bone marrow cancer to herbicide exposure.  

An opinion was subsequently obtained by a VA oncologist, as requested in the remand.  In May 2014, the VA oncologist agreed with the April 2014 opinion and found it less likely than not (a less than 50% probability) that the Veteran's myeloproliferative neoplasm had its onset in service or is otherwise etiologically related to his active service, including his presumed herbicide exposure.  

The rationale of the VA oncologist was that myeloproliferative neoplasms have not been found to be one of the malignancies having sufficient evidence of association with herbicide exposure, or even limited or suggestive evidence of association with herbicide exposure.  The oncologist found that this disorder would fall into the category of inadequate or insufficient evidence to determine association based on the most recent release of Veterans and Agent Orange: Update 2010.  A recent review article summarizing the literature on potential etiologic factors associated with myeloproliferative neoplasm was reviewed and was found to support the stated conclusion (Anderson A. et al., Environmental, lifestyle, and familial/ethnic factors associated with myeloproliferative neoplasms. Am. J. Hematol. 87:175-182, 2012).  

The VA oncologist also reviewed the opinion of Dr. Patel and noted that Dr. Patel did not provide any supporting literature for his opinion.

The Board finds that the May 2014 VA oncologist's opinion is adequate, in that it is based on a review of the evidence in this case and is supported by a rationale that is consistent with the record, as well as with the cited medical treatise evidence.  The Board also finds assigns greater probative weight to the May 2014 VA opinion than to the opinion of Dr. Patel, which is not explained, and which appears to conflict with generally accepted medical principles.  The weight of a medical opinion is diminished where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

There is no other medical opinion that purports to relate the Veteran's bone marrow disorder to herbicide exposure in service.  The Board has considered the Veteran's opinion that his bone marrow disorder is related to herbicide exposure.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology of the disorders diagnosed in the Veteran's case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board notes that the Veteran submitted an internet article from the Mayo Clinic regarding myelofibrosis.  However, the Veteran has not been diagnosed with myelofibrosis.  This article is not probative evidence regarding the etiology of his diagnosed essential thrombocytosis or myeloproliferative neoplasm.  

The Veteran's representative has suggested that the Veteran may have leukemia, and the Veteran provided testimony that his condition was related to leukemia.  The Board simply notes that there is no diagnosis of leukemia in this case, and the specialists who have reviewed the evidence pertinent to his claim, including the Veteran's private oncologist, have not provided such a diagnosis.  

As the evidence accorded the greatest probative weight is against a relationship between the Veteran's bone marrow disorder and his presumed herbicide exposure in service, the Board concludes that service connection is not warranted on that basis.  

As noted above, the Veteran does not contend that a bone marrow disorder was chronic in service or is related to an injury or disease in service.  Service treatment records are pertinently normal.  The initial diagnosis does not appear for many years after service separation, in approximately 1986 (see January 17, 2013 and other treatment records of Kim Ng, MD).  As there is no claim or contention of direct service incurrence, and no evidence to indicate direct service incurrence, the Board finds that service connection is also not warranted on that basis.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a medical opinion regarding the claim.  The Board has found that opinion to be adequate, as discussed above.  The Veteran has made no specific allegations as to the inadequacy of opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA has substantially complied with the requirements of the VCAA. 

The Board also finds that its February 2014 remand instructions have been satisfied.  The Board instructed that the Veteran should be asked to authorize release of records from the Comprehensive Blood and Cancer Center, and that a medical etiology opinion should be obtained.  The cited records were obtained and associated with the claims file, and the opinion was obtained, as discussed above.  The Board finds that there has been substantial compliance with the remand instructions. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the hearing, the undersigned Veterans Law Judge informed the Veteran that what was needed to substantiate the claim was an opinion relating the bone marrow disorder to herbicide exposure.  The file was left open for 60 days in order to supplement the record with such an opinion.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for a bone marrow disorder is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


